DETAILED ACTION
This office action is in response to the amendment 06/02/2022. Claim 1 is amended, claims 2, 5, and 6 are hereby canceled. Claims 1, 3-4 and 7-20 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In view of the Applicant’s amendment regarding claim 2, the rejections under 35 U.S.C 112(d) is withdrawn because claim 2 is now canceled. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Feng Shan Reg. No. 57,372 on 07/23/2022.

1. (Currently Amended) A scalable sport data collecting, sharing and processing system comprising: a hub device, and a plurality of client devices, each client device being connected to the hub device via a data communication link, wherein the client devices include a producer client device and a consumer client device; wherein the producer client device includes one or more sensors selected from the group consisting of [[be]] an image sensor, an audio sensor, a GPS/GNSS receiver, an accelerometer, a gyroscope, and a magnetometer, a processor, and a communication module; and wherein the consumer client device includes a process, a communication module, a display and a data storage; wherein the hub device establishes a centralized local network; wherein the hub device includes a master timer, and the client devices each have a local timer that synchronizes with the master timer; and wherein a time synchronization is achieved and maintained by two-way time synchronization messages exchanging between the hub and the client devices.  

2. (Canceled)  
3. (Original) The scalable sport data collecting, sharing and processing system of claim 1, wherein the producer client device generates and sends sport data packets to the hub; and the consumer client device receives and processes the sports data packets forwarded by the hub.  

4. (Original) The scalable sport data collecting, sharing and processing system of claim 1, wherein the data communication link includes a data sharing logical channel, and the client devices are adapted for exchanging sport data with each other using the hub device as a router.  

5. (Canceled)  

6. (Canceled)  

7. (Original) The scalable sport data collecting, sharing and processing system of claim 1, wherein the producer client device is a wearable sensor device that include sensors to measure the location, speed, acceleration, orientation of a wearing player.  
8. (Original) The scalable sport data collecting, sharing and processing system of claim 7, wherein the wearable sensor device further includes a computing module, a battery, and a radio, and the sensors of the wearable sensor device include an accelerometer, a gyroscope, and a magnetometer.  

9. (Original) The scalable sport data collecting, sharing and processing system of claim 1, wherein the producer client device is a device attached to a sport equipment that includes sensors to measure the location, speed, acceleration, orientation of the sport equipment.  

10. (Original) The scalable sport data collecting, sharing and processing system of claim 1, wherein the producer client includes one or more image sensors and an image processer.  

11. (Original) The scalable sport data collecting, sharing and processing system of claim 1, wherein the producer client includes a camera.  

12. (Original) The scalable sport data collecting, sharing and processing system of claim 1, wherein the client devices are a smart phone.  

13. (Original) The scalable sport data collecting, sharing and processing system of claim 1, wherein the data communication link between the producer client device and the hub device comprises: sending a channel setup request from the producer client device to the hub, acknowledging the channel setup request by the hub, and sending sport data packets from the producer client device to the hub.  

14. (Original) The scalable sport data collecting, sharing and processing system of claim 1, wherein the data communication link between the consumer client device and the hub device comprises: sending a first channel subscription request from the consumer client device to the hub, sending a channel list by the hub to the consumer client device, sending a second channel subscription request from the consumer client device to the hub, acknowledging the second channel subscription request by the hub, and sending sport data packets from the hub to the consumer client device.  

15. (Original) The scalable sport data collecting, sharing and processing system of claim 1, wherein the hub comprises a database that includes client registration information, channel registration information, and channel subscriber information.  

16. (Original) The scalable sport data collecting, sharing and processing system of claim 15, wherein the hub receives sport data packets from the producer client device, locates corresponding channel subscriber information, attaches additional information to the sport data packets from the database, and forwarding the sport data packets to the consumer client device.  

17. (Original) The scalable sport data collecting, sharing and processing system of claim 1, wherein the scalable sport data collecting, sharing and processing system comprises: an audience input client device, a wearable client device, a hub device, a referee input client device, a statistics display client device, and a camera client device; and the wearable client device generate sport data packets, the consumer client or the hub detects sports events by correlating the sport data packets, and the sport events are saved locally or encapsulated in new sport data packets and sent to the hub device.  

18. (Original) The scalable sport data collecting, sharing and processing system of claim 17, wherein the hub device correlates the sport data packets with a first video clip recorded by the camera client device.  

19. (Original) The scalable sport data collecting, sharing and processing system of claim 17, wherein the audience input client device generates a clip generation command, and the hub device correlates the clip generation command with a second video clip recorded by the camera client device.  

20. (Original) The scalable sport data collecting, sharing and processing system of claim 1, wherein the producer client device generates sport data packets, the sport data packets encapsulate data collected from the sensors and a timestamp indicating the producer client device's local timer value when the sport data packets are generated; and wherein the sport data packets are generated periodically or when the producer client device detects certain events.   

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to a scalable sport data collecting, sharing and processing system.
Prior art:
Osterhout (US 2014/0063054) 
Tucker (US 2017/0146644)

	The closest prior art Osterhout, paragraph 413 discloses the sense device of the present disclosure may include a gyroscopic device (e.g. electronic gyroscope) accelerometers, MEMS accelerometers, velocity sensors, force sensors, pressure sensors, optical sensors, proximity sensor, RFID, and the like, in the providing of position information; in addition paragraph 352 discloses a video sensor… a video sensor or augmented reality glasses, or other device with a video sensor may be mounted on a vehicle; in addition paragraph 602 discloses the integrated processor of the eyepiece may enable event tagging in long sections of the continuous audio or video recording; in addition paragraph 764 discloses a magnetic sensor, sound sensor, GPS.
	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “wherein the hub device establishes a centralized local network; wherein the hub device includes a master timer, and the client devices each have a local timer that synchronizes with the master timer; and wherein a time synchronization is achieved and maintained by two-way time synchronization messages exchanging between the hub and the client devices”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 1, 3-4 and 7-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481